Citation Nr: 0814365	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-32 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The veteran had active service from August 1950 until May 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In October 2005, the veteran submitted a VA Form 9 in which 
he declared that he wanted a Board hearing at the RO.  That 
Travel Board hearing was scheduled for October 2007, but the 
veteran failed to appear at the hearing.  Because the veteran 
has neither submitted good cause for his failure to appear 
nor requested to reschedule any hearing, the request for a 
Board hearing is deemed withdrawn and the Board will continue 
with the appeal. See 38 C.F.R. § 20.704(d).

The Board notes that the veteran's appeal has been advanced 
on the docket by reason of his advanced age. See 38 U.S.C.A. 
§ 7107(a)(2)(C); 38 C.F.R. § 20.900(c).


FINDING OF FACT

Degenerative changes of the lumbar spine were not incurred in 
or aggravated by active service, nor may they be presumed to 
be so incurred.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
degenerative changes of the lumbar spine have not been met. 
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in September 2003, December 2003 
and January 2004 that fully addressed all notice elements.  
Although the notice provided prior to the initial 
adjudication of the claim did not address either the rating 
criteria or effective date provisions that are pertinent to 
the veteran's claim, such error was harmless given that 
service connection is being denied and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and private medical records.  The veteran 
submitted lay statements in support of his claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination under 38 U.S.C.A. § 5107A(d), because as 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown.  While the veteran is certainly competent to 
testify as to the presence of observable symptomatology such 
as back pain, this testimony alone is insufficient to 
indicate that current disability may be associated with an 
alleged incident during service that is not corroborated by 
service records.  Therefore, here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the appellant under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
appellant's military service.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The veteran seeks service connection for degenerative changes 
of the lumbar spine.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d). Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has a current disability as noted in an August 
2003 private magnetic resonance imaging (MRI) report that 
concluded there were diffuse degenerative changes of the 
lower three levels, a moderate spinal stenosis at L4-5 and 
moderate to severe spinal stenosis at L3-4, mostly on the 
right.  The remaining question, therefore, is whether there 
is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

The veteran indicated he first injured his back when the 
carrier he was on was involved in a "high G force landing" 
and reinjured his back when he was blown off the flight desk 
and landed on the hanger deck level.  He reported 
considerable time in the infirmary after each incident.  
Service medical records, however, fail to document any 
complaints, treatment or diagnoses of a lumbar spine 
condition.  For example, the May 1954 examination performed 
in connection with the veteran's separation from service 
described the spine as normal.  While the veteran has 
suggested his service medical records were incomplete, there 
is nothing in the record, including the response from the 
National Personnel Records Center, indicating that there are 
additional service medical records that have not been 
associated with the claims file.   

Even assuming an inservice injury as described by the 
veteran, service connection is not warranted as there is no 
competent medical evidence of a nexus.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In an undated statement, J.R., M.D indicated he treated the 
veteran for low back pain with stiffness, spasms and swelling 
caused by chronic degenerative changes to the spine from 1996 
until 1998.  He related the veteran began having back 
problems following an airplane crash while the veteran was in 
service.  Similarly, an August 2003 treatment record from 
M.K., M.D. included a history of chronic low back pain since 
military injury.  This record concluded with the assessment 
of lumbago.

While these statements appear to provide a nexus to service, 
neither physician provided any clinical findings or rationale 
to support his conclusions.  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it unsupported by medical evidence. Black v. Brown, 5 
Vet. App. 177, 180 (1995). See also, Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 358 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

Furthermore, the August 2003 statement that suggested a nexus 
was a medical history reported by the veteran.  This 
recitation of medical history is not a medical opinion nor is 
it supported by the evidence of record.  The law provides 
that the transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical professional. 
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

The veteran also submitted several lay statements in support 
of his claim.  For example, a statement by D.F.W. related it 
was often apparent the veteran was in pain.  He further 
related that the veteran had described the pain and 
immobility that resulted from a crash on the flight deck.  A 
statement from N.B.P. reported that he was aware of the 
injuries to the veteran's back before the veteran had been 
discharged from service.  Mr. P. also described the veteran's 
continued problems with his back after discharge.  The 
veteran's spouse described the veteran's pain and explained 
the veteran started treatment in the mid 1950s and further 
reported several different doctors the veteran saw for his 
lumbar spine condition over the years.  To the extent to 
which the lay statements relate the back pain to an injury 
during service, there is no indication from the record that 
the veteran's spouse or friends have medical training or 
expertise.  As lay persons, they are not competent to render 
an opinion on matters of a medical diagnosis or the etiology 
of a diagnosed disorder. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the lay statements are of little 
probative value.

Nor is there any evidence of continuity of symptomatology.  
While the veteran and his spouse described continuous pain 
since service, such assertions were not made until 2003, when 
the veteran first filed his claim nearly 50 years after 
service.  Moreover, these assertions are not supported by the 
medical evidence of record.  The first documentation of any 
treatment for a back condition in the record was in 1992 
(i.e., approximately 38 years after the veteran's separation 
from service).  The Board notes that the veteran and his 
spouse described treatment by physicians whose records were 
unavailable because they had passed away.  However, even 
assuming treatment by those physicians, there remain gaps in 
the veteran's treatment which constitute negative evidence 
against the claim of continuity of symptomatology.  For 
example, the veteran's spouse reported that they moved to 
Melbourne, Florida in 1982 and "after much searching" began 
seeing Dr. R.  The statement of Dr. R, however, reported 
treatment from 1996 until 1998.  The record also includes a 
statement from Dr. G. that indicated he treated the veteran 
in October 1992.  Thus, there is a gap of 10 years between 
the reported move to Melbourne, Florida, and the treatment by 
Dr. G and another gap of 4 years before the veteran began 
seeing Dr. R.  These gaps in evidence constitute negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  

Furthermore, while the veteran is competent to testify as to 
symptoms such as pain, he is not competent to render a 
medical diagnosis.  See Barr v. Nicholson, 21Vet. App. 303 
(2007)(lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); 
see also Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007)(certain disabilities are not conditions capable of lay 
diagnosis).  As such, the veteran's statements are not 
competent evidence of the presence of arthritis prior to the 
initial diagnosis thereof in 1996.  Therefore, service 
connection pursuant to 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309 is not warranted.

In sum, there is no evidence of a lumbar spine condition 
during service, no evidence of a diagnosed lumbar spine 
condition within one year of the veteran's service discharge 
and no competent medical evidence linking the veteran's 
currently diagnosed degenerative changes of the lumbar spine 
to service.  Given the medical evidence against the claim, 
for the Board to conclude that the veteran's back disorder 
had its origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility. 
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board reiterates while VA has not afforded the veteran a 
medical examination or opinion relating to his claim of 
service connection for his lumbar spine disability, the Board 
finds that such an examination is not necessary to render a 
decision under the circumstances of this case.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2006).  
All of the veteran's service medical records and post-service 
VA medical records, known to be available, have been 
associated with the claims file.  Neither the veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  Nonetheless, 
there remains no competent medical evidence linking such 
disability to an event, incident, or illness sustained in 
service.  And as there is otherwise sufficient evidence on 
file to render a decision, a VA examination is not warranted. 

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his back condition is related to military service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative changes of the lumbar 
spine is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


